Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what exactly constitutes the claimed “first period” and “second period”.  Do “T1” and “T2” in Fig.4 relate to the claimed first and second periods?  If so, how are they related to the first and second periods?  Clarification is required.  In addition, it is unclear what the claimed “first image” refers to.  Does it refer to an image of a third signal (807: E1+E2+E3) in Fig.4?  Or does it refer to something else such as a first signal (805)?  Clarification is required.  Furthermore, it is also unclear what constitutes the claimed “second image” in accordance with Fig.4.  Clarification is required.
Regarding claims 2-3, due to the lack of clarity identified in claim 1, it is unclear what exactly constitutes the claimed “third image” in accordance with Fig.4.  More specifically, assuming the first image is E1+E2+E3 and the second image is E2, these 
Regarding claim 4, it is unclear what is meant by the term “non-destructively” due to the lack of description in the specification. 
Regarding claim 5, it is unclear what is meant by the term “non-destructively” due to the lack of description in the specification.  In addition, it is unclear how the operation in claim 1 can be realized using a single sample and hold circuit.  Fig.3 discloses the use of two sample and hold circuits and does not indicate how only one could be used.
Regarding claim 6-9, it is unclear what is meant by the term “non-destructively” due to the lack of description in the specification.  Furthermore, due to the similar reasons set out above with respect to claims 1-3, it is unclear what constitutes the claimed “first period”, “second period”, “third period”, “second image” and “third pixel” in accordance with Fig.4.  In order to clearly define the scope of claims 1-3 and 6-9, it is requested that applicant should provide a list of the claimed features (i.e. “first period”, “second period”, “third period”, “first image”, “second image”, “third image” and “third pixel”, etc.) that correspond the features shown in Fig.4.  In addition, it appears that the phrase “the third pixel” of claims 6 and 8 lacks a proper antecedent basis.  
Regarding claim 10, it is unclear, given the interpretation of claim 1 set out above, how the second period is “based on” the synchronization signal.
Regarding claim 15, this method claim comprises the similar recitations of claim 1 and therefore, is rejected due to the similar reasons set above with respect to clam 1.
Claims not specifically mentioned above rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri et al (JP-2012125409) in view of Kaifu et al (US 2002/0024601).
Regarding claims 1 and 15, as far as the claim is understood, Iwakiri et al shows in Fig.11 the following elements of applicant’s claim: a radiation imaging apparatus (32) comprising an imaging unit including a pixel array (66) having a plurality of pixels, and a signal processing unit (92, 162) configured to process a signal from the imaging unit, wherein each of the plurality of pixels includes a conversion element configured to convert radiation into an electrical signal, the signal processing unit generates a radiation image based on a first image corresponding to an electrical signal converted by the conversion unit of each of the plurality of pixels in a first period (paragraph 157: “… the standing/starting-up period T1 and the imaging/photography energy period T2 …  imaging/photography with the falling period T3 can be performed stably …”), and a second image corresponding to an electrical signal converted by the conversion element of each of the plurality of pixels in a second period which starts after a start of the first period and ends before an end of the first period (paragraph 208: “… also … photographs a radiographic image, respectively with the standing/starting-up period T1, and the imaging photography energy period T2 and the falling period T3 …”).  Although Iwakiri et al does not disclose that each of the plurality of pixels includes a reset unit configured to reset the conversion element and the conversion is not reset by the reset unit in the first period, such features is known in the art as disclosed by Kaifu et al (paragraphs 20, 25; a reset transistor 136 in Fig.2; i.e. “signal charges are accumulated without reset of a pixel”). It would have been obvious to one of ordinary skill in the art to utilize the teachings of Kaifu et al in the device of Iwakiri et al in view of the desire to effectively detect the radiation in periods T1, T2 and T3 without resetting of a pixel resulting in improving the signal readout performance.  Regarding claim 15, the method steps therein are inherently disclosed by the device of Iwakiri et al in view of Kaifu et al.
Regarding claims 2-4 and 6-9, as far as the claim is understood, the limitations therein are disclosed by Iwakiri et al (Fig.11; paragraphs 157, 208) in view of Kaifu et al (Fig.2; paragraphs 20-25).
Regarding claim 5, as far as the claim is understood, the use of a sample and hold circuit in an imaging apparatus is well known in the art and such use would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 10-12, as far as the claim is understood, the limitations therein are disclosed in paragraph 193 of Iwakiri et al.
Regarding claim 13, although the device of Iwakiri et al in view of Kaifu et al does not specifically disclose the use of a synchronization signal, such use is well known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to improve the radiation image detection.
Regarding claim 14, the limitation therein is shown in Fig.2 of Iwakiri et al (or Fig.2 of Kaifu et al)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al (US 8,985,853) is cited for disclosing a method of calibrating X-ray detectors.  Terui et al (US 202/0150286) is cited for disclosing a radiation imaging apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878